     Case 3:20-cv-00937-BAS-LL Document 3 Filed 06/19/20 PageID.18 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Steven Wayne Bonilla
                                                           Civil Action No. 20-cv-00937-BAS-LL

                                             Plaintiff,
                                      V.
Judge Cathy Ann Bencivengo; Judge                            JUDGMENT IN A CIVIL CASE
Karen S. Crawford


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court DISMISSES this case based on Plaintiff’s failure to pay the civil filing fee required by 28
U.S.C. Section 1914(a); and CERTIFIES that an IFP appeal from this Order would not be taken in
good faith pursuant to 28 U.S.C. Section 1915(a)(3); and DIRECTS the Clerk of the Court to close the
file.




Date:          6/19/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
